Citation Nr: 1453114	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than December 3, 2004, for service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968 and from June 1972 to May 1973.  The period of service from June 1972 to May 1973 is considered a bar to VA benefits because of the character of discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran was mailed notification of the March 2003 rating decision denying service connection for PTSD to the most current address then of record and his representative was provided notice of the denials.  He did not perfect a timely appeal of that decision or submit new and material evidence within one year of that decision. 

2.  A claim to reopen a previously denied claim for service connection for PTSD was received on December 3, 2004.


CONCLUSION OF LAW

The criteria for an earlier effective date than December 3, 2004, for service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date than December 3, 2004, for the grant of service connection for PTSD.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(2) (2014).  

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e) (2014).  

The Veteran's original claim for service connection for PTSD was received by VA in August 2001.  A March 2003 rating decision denied the claim.  Notification of that denial was mailed to the Veteran at the most recent address of record that he had supplied to VA.  Notification was also sent to the Veteran's appointed representative.  Neither the Veteran, nor the representative, filed a notice of disagreement and the March 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran again filed a claim for service connection for PTSD which was received on December 3, 2004.  That claim was denied in October 2005.  The Veteran filed to reopen the claim in April 2006, within a year of the October 2005 rating decision.  The claim was denied in September 2006.  The Veteran filed a notice of disagreement within one year of the September 2006 rating decision.  The Veteran's claim was granted in a February 2009 rating decision that granted service connection for PTSD, effective December 3, 2004.  The Veteran appealed for an earlier effective date for service connection for PTSD.

In statements to the Board, the Veteran has reiterated that he believes he is entitled to an earlier effective date because he has had PTSD since separation from active duty service.

Typically, if a Veteran does not file a notice of disagreement and a rating decision becomes final, it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  That would make the March 2003 rating decision a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for a back disability.

There is evidence that the Veteran may not have received notice of the March 2003 rating decision.  Of record are two notification letters to the Veteran of that decision that were returned to the VA as undeliverable and contained the March 2003 rating decision.  However, both of those letters were sent the Veteran's most recent address of record that he had provided to VA.  A Veteran with a pending claim has a duty to keep VA apprised of his current mailing address.  The evidence shows that the Veteran's representative was notified of the decision and there is nothing in the record to suggest that notice was not received.  No notice of disagreement was timely received to the March 2003 rating decision and new and material evidence was not received within one year of that decision.  38 C.F.R. § 3.356 (2014).  

VA did not receive notice of a different address for the Veteran until the time of receipt of his December 3, 2004, claim for service connection for PTSD.  While there is some evidence to suggest that the Veteran might not have received notice of the March 2003 decision, the Board finds that the Veteran had actual notice of the denial.  Otherwise, it is illogical that he would have filed a claim in December 2004 for service connection for PTSD if he was not aware that the claim had been previously denied. 

The Board has weight the evidence of record and finds that the preponderance of the evidence supports a finding that the Veteran was properly notified of the March 2003 rating decision and did not file a timely appeal.  The Board has particularly relied upon the fact that VA properly notified the Veteran at the last address he had supplied to VA.  Claimants and their representatives are entitled to notice of VA decisions.  38 C.F.R. §§ 3.103(b), (f) (2014).  Notice was sent twice to the Veteran's most recent address of record that he had supplied to VA.  That notice discharged the duty of VA.  The Veteran was required to be notified and notice was sent twice to his most recent address of record, and to his representative.  VA is required to provide notice.  38 U.S.C.A. § 5104 (West 2002).  That was done.  In addition, if the Board were to find that the March 2003 rating decision was not final because of the failure of the Veteran to notify VA of a change of address, that would reward the Veteran for that negligence.  Therefore, the Board finds that the March 2003 rating decision was provided in proper notice to the Veteran and representative.  No notice of disagreement was received within one year following that notice.  No material evidence was received within one year following that notice.  Therefore, the decision became final.  38 C.F.R. § 3.104 (2014).

The Board finds that the effective date for service connection for PTSD can be no earlier than December 3, 2004, the date of receipt of a claim to reopen following a finally disallowed claim.  The appropriate effective date is the latter of the date that entitlement arose or the date of claim.  There is no claim of record following the March 2003 final denial and receipt of that December 3, 2004 claim.  New and material evidence was not received within one year following the March 2003 denial.  Therefore, no earlier effective date can be assigned.  38 C.F.R. § 3.400(q)(2), (r) (2014); Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997). 


ORDER

Entitlement to an effective date earlier than December 3, 2004, for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


